POFEENBARGER, JUDGE:
The Baltimore and Ohio Bailroad Company complains of a judgment, c'onvicting it under an indictment, charging violation of section 1 of chapter 69 of the Acts of 1891, constituting section 2382 of the Code of 19063 by failure to maintain a water closet at its alleged station in Barbour counts'-, called Cove Bun, and imposing a fine of ten dollars.
At the so-called station, the railway company has a water tank and a small platform for the accommodation of passengers and the reception and discharge of freight, but sells no tickets, keeps no office, and rarely collects any freight charges there, freight on all shipments to and from that point being prepaid. There are three dwelling houses close to the platform, of which one is owned by the daughter of Geo. W. Johnson, another by the wife of said Johnson and the third by some one whose name is not disclosed. The house owned by Johnson’s daughter is used for dwelling and mercantile purposes. Johnson lives in it with his family and his wife has a grocery store in a portion of it. In'the room used for the grocery, the daughter keeps the post office, and persons waiting for trains are allowed to use that room in return for which accommodation the railroad company furnishes coal to maintain the fire. The house owned- by Johnson’s wife is vacant and the third house is occupied by one Murphy. There is no other house nearer than half a mile. The station is what is known as a flag station, and the question presented is whether it is a station within the meaning of said statute, requiring all railroad companies to provide and keep for the accommodation of travelers suitable water-closets “at all stations.”
Obviously the words “all stations” literally include flag stations, but the words used by the legislature must be interpreted in the light of the nature of the subject matter of the statute and the conditions and circumstances, suggested respectively by the term “station” on the one hand, and the *369words “flag station” on the other. It is a matter of knowledge and information common to legislators, judges and all other persons that, as a general rule, there is no necessity for the maintenance of retiring places at ordinary flag stations. Such stations are used, for the most part, by only a few people, residing in the immediate vicinity, all well known to one another and among whom neighborhood courtesy and hospitality prevail. Besides at nearly all such stations, convenient places of retirement can be found. This is not true of stations in villages, towns and cities. There, the maintenance of retiring places is almost an absolute necessity. The means of privacy afforded by the nature of the ground, timber and structures are no longer available. Every spot, nook and corner is under the observation of the occupants of some building. Such great differences in conditions and circumstances are never ignored in legislation, and courts cannot refuse to take notice of them when called upon to say what a statute means. The spirit and reason of the law must be considered as well as its letter. We cannot bring ourselves to the conclusion that the legislature intended to compel railroad companies to maintain water closets at flag-stations. Many of them are really provided for the accommodation of single families or small groups of families in the several neighborhoods. Who would take care of them? Are the railroads to keep persons stationed at these places for the sole purpose of attending to such buildings? Are the section men to be ever at hand to see that they are in suitable condition on the arrival of trains ? At regular stations, the agent is always on the ground and there the burden of car-ing for these retiring places amounts to nothing. ■At flag stations it would be onerous.
'In thus considering the nature of the subject matter of the statute and the facts which have been within the knowledge of the legislature, and adopting a construction which will make the statute operate reasonably and justly, we are sustained by the great weight of authority. ‘ ‘The character of the accommodations required varies, of course, with the amount of business done ata particular point, for accommodations of the same character cannot be expected in cities and at way stations; and this rule has been recognized even in jurisdictions where statutes exist upon the subject. In the case of *370flag stations and mere road crossings at which trains stop only on signal and for the convenience of persons wishing to take the train, railway companies may be relieved altogether of the obligation to furnish depots or platforms.” Hutch, on Carriers, section 929. A case perhaps more directly in point here than any other is that of State v. Railroad Co., 76 Minn. 469. A statute required-all railroad companies to provide at “all villages and boroughs” on their respective roads, depots with suitable waiting rooms for the protection and accommodation of passengers. The Railroad and Warehouse Commissioners applied for a mwidamus to compel the railroad company to build and maintain a station house at a small unincorporated village. Notwithstanding the use in the statue of the term “all villages and boroughs,” the court refused the writ, saying: “If the word ‘village,’ in this act, is to be given its general popular meaning, as contended for by counsel for the relators, it would be the absolute duty of a railroad company to provide and maintain such a station at every little hamlet along its line, without regard to its size or the amount of its business, and without regard to its proximity to other stations, or to the necessities or convenience of the public. It is not to be lightly assumed that the legislature intended to impose any such onerous and unreasonable duties upon railroad companies.” The word “villages” was construed to mean incorporated villages.
The defendant undertook to prove, by a witness- and by the introduction of a copy of its time table, that the station in question is a mere flag station. To the introduction of this evidence, an objection interposed by the state, was sustained. This is assigned as error, and, from what has been said, it is apparent that the exception was well taken. The evidence should have been admitted.
For the reasons stated, the judgment will be reversed, the verdict set aside and the case remanded for a new trial.

Reversed. Remcmded.